The statement in the opinion that: "It might also be observed that the plea of suicide was withdrawn; hence there was no allegation to support such proof. In short, defendant seeks the benefit of evidence without the attendant burden of a supporting plea," followed a ruling on the exclusion of evidence on a stated ground and was not intended to mean that the defendant had no right to the benefit of any legal evidence tending to prove suicide adduced under the issue joined in the cause, but to state that the defendant had not specifically plead suicide so as to advise plaintiff that suicide was intended to be a definitely averred defense in the case, the burden of proving which by competent evidence would be on the defendant. Defendant was not in any way denied the benefit of any evidence in its favor that was adduced at the trial by either party.
The court did not "refuse to consider aspects of the evidence and charges refused which tend to support the defense, because 'the plea of suicide was withdrawn,' and 'defendant seeks the benefit of evidence without the attendant burden of a supporting plea.' " Nor "has this Court held that evidence actually in fact in a record will be considered for one party and ignored as to the other." *Page 741 
No reversible or harmful error in giving or refusing charges was shown. Under the plea in issue the plaintiff had the burden of proof. The evidence adduced was not conclusive; but there was a presumption against suicide and it cannot fairly be said that the verdict is against the manifest weight of the evidence.
The intention of the opinions filed herein is not to change the law as to pleas of suicide or as to presumptions against suicide in this class of cases, but to apply the principles of law announced in Mutual Life Insurance Company v. Johnson,122 Fla. 567, 166 So. 422, to the pleadings and evidence in this case. See 29 Am. Jur. pp. 1423-1445 and cases cited.
Rehearing denied.
BROWN, C. J., WHITFIELD, BUFORD and ADAMS, J. J., concur.